Citation Nr: 0712917	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  99-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for germ cell cancer.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for rhinitis.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied the veteran's claim for 
service connection for germ cell cancer secondary to exposure 
to chemical agents and denied his application to reopen a 
claim for service connection for rhinitis secondary to 
exposure to chemical agents.  

In a November 2002 supplemental statement of the case, the RO 
found that new and material evidence had been received to 
reopen the claim for service connection for rhinitis, and the 
claim was subsequently denied on the merits.  In accordance 
with the United States Court of Appeals for Veterans Claims 
(the Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

Therefore, regardless of the RO's action , the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for rhinitis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  However, as explained 
below, as new evidence has been recently received that has 
not been addressed by the RO, this appeal must be REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In July 2006, the Board referred the veteran's appeal to 
obtain medical opinions from appropriate VA health care 
professions pursuant to 38 C.F.R. § 20.901 (2006).  These 
medical opinions have been obtained and copies of these 
opinions were sent to the veteran.  In response, the veteran 
submitted additional argument and evidence.  See 38 C.F.R. 
§ 20.903 (2006).  The veteran also indicated in a timely 
request that his appeal be remanded to the agency of original 
jurisdiction (AOJ), which is the RO in this instance to 
consider the additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. § 3.159. 

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the benefits sought 
as outlined by the United States Court 
of Appeals for Veterans Claims (Court) 
in Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  The AMC/RO should review the case on 
the basis of the evidence and argument 
received since the issuance of the last 
supplement statement of the case in 
January 2006.

3.  Thereafter, after completion of any 
other notice or development indicated by 
the state of the record, the AMC/RO must 
readjudicate the veteran's claims.  If 
any claim remains denied, the AMC/RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).

